   Case: 1:19-cv-00372-DRC-SKB Doc #: 43 Filed: 03/09/20 Page: 1 of 2 PAGEID #: 620


                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 JULIE KELLY,                                          CASE NO. 1:19-cv-00372

                Plaintiff,                             JUDGE SUSAN J. DLOTT
                                                       MAG. JUDGE STEPHANIE K. BOWMAN
 v.
                                                       NOTICE OF CHANGE OF ADDRESS
 FIRST DATA CORPORATION, et al.,

                 Defendants.

        Laura E. Salzman, counsel of record for Defendants First Data Corporation, Frank Bisignano,

Robin Ording, Saul Ewing Arnstein & Lehr LLP, and Gillian Cooper hereby provides the Court and

counsel notice of her new address, effective March 3, 2020:

Laura E. Salzman
Roetzel & Andress, LPA
625 Eden Park Drive, Suite 450
Cincinnati, Ohio 45202

        Please direct all notices, pleadings and other filings to the above address henceforth.

                                                  Respectfully submitted,

                                                  /s/ Laura E. Salzman
                                                  Laura E. Salzman (0095304)
                                                  Roetzel & Andress, LPA
                                                  625 Eden Park Drive, Suite 450
                                                  Cincinnati, Ohio 45202
                                                  513-361-0200 – 513-361-0335 – Fax
                                                  Email: lsalzman@ralaw.com

                                                  Of Counsel

                                                  Gary B. Eidelman (pro hac admission)
                                                  Michael P. Cianfichi (pro hac admission)
                                                  Saul Ewing Arnstein & Lehr LLP
                                                  500 East Pratt Street, Suite 900
                                                  Baltimore, Maryland 21202
                                                  410-332-8975 – 410-332-8976 – Fax
                                                  Email: gary.eidelman@saul.com
                                                         michael.cianfichi@saul.com
                                                  Attorneys for Defendants First Data
                                                  Corporation, Frank Bisignano, Robin Ording,


14791770 _1
   Case: 1:19-cv-00372-DRC-SKB Doc #: 43 Filed: 03/09/20 Page: 2 of 2 PAGEID #: 621


                                                Saul Ewing Arnstein & Lehr, LLP, and Gillian
                                                Cooper



                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 9, 2020, the foregoing was electronically filed with the Court’s
    CM/ECF system and the system will send electronic notification to all counsel of record via the
    Court’s electronic filing system.



                                                      /s/ Laura E. Salzman
                                                      Laura E. Salzman




                                                  2
14791770 _1
